DETAILED ACTION
This communication is in response to the amendment/remarks filed 27 October 2021 and the terminal disclaimer filed 14 December 2021.
Claims 1-43 are currently pending and have been examined.  
Claims 1-7, 9, 12, 13, 16-21, 27, 42, and 43 are rejected.
Claims 8, 10, 11, 14, 15, 22-26, and 28-41 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
The objection to claim 1 has been remedied and is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 14 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,810,624 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012. The terminal disclaimer does not comply with 37 CFR 1.321 because: 
The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b). 
The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic entity, and the person who signed it has not been established as 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,810,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.

Allowable Subject Matter
Claims 8, 10, 11, 14, 15, 22-26, and 28-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The claims are not rejected under 35 USC § 102/103. The closest prior art found by Examiner is US 2017/0132663 (“High”). High teaches a vehicle having a display device on the exterior of the vehicle for presenting advertising and a communication device onboard to connect with user devices in the vicinity of the vehicle. However, High does not teach transmitting an advertising message to the user device based on the advertisement displayed external to the vehicle when the vehicle location matches the user device location as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.